 

Case 1:19-mj-00139-KLM Document 24 Filed 06/26/19 USDC Colorado Page 1 of 1

AO 86A (Rev, 01/09) Consent to Proceed Before a Magistrate Judge in a Misdemeanor Case

UNITED STATES DISTRICT COURT

for the
District of Colorado

United States of America
¥

Case No. 1F-wye- Oot 89-K LY

Nee eee nee le ae”

Dovylss han vel Amasya “Preise.

Defendant

CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE IN A MISDE MEANOR CASE

A United States magistrate judge has explained to me the nature of the charges against me and the maximum penalty
that may be imposed on each charge if I am found guilty. The magistrate judge has also informed me of my right to a

lawyer, my right to a jury trial, and my right to be tried, judged, and sentenced before either a United States district judge
or a United States magistrate judge.

I consent to being tried before a United States magistrate judge, and I waive my rights to trial, judgment, and
sentencing by a United States district judge.

Dowal a> AA
wo t

Defendant's signature

 

 

Waiver of a Right to Trial by Jury

I waive my right to a jury trial.

 

Defendant's signature

The United States consents to the jury-trial waiver:

 

Government representative’s signature

 

Government representative 's printed name and title

 

Waiver of a Right to Have 30 Days to Prepare for Trial

I waive my right to have 30 days to prepare for trial.

 

Defendant's signature

 

 

Printed name of defendant's attorney (if any) Signature of defendant's attorney (if any)

Date: Approved by:

 

Magistrate Judge's signature

 

 
